Whitfield, C. J.,
delivered the opinion of the court.
The alleged ordinance of the town of Oakland set out in the record is in the following words “Be it ordained by the mayor and board of aldermen of the toivn of Oakland, state of Mississippi, that all acts punishable under the laivs of the state of Mississippi, AA'hen committed within the municipality of the village of Oakland, are hereby declared to be offenses against said toAvn and hereby punishable by a fine of not over $100, or imprisonment not exceeding thirty days, or both.” This *278ordinance is absolutely null and void, because it attempts to clothe the mayor of Oakland with jurisdiction over felonies, as well as misdemeanors. It expressly provides that all acts punishable under the state laws, etc., shall be punished as offenses against the town. This expressly includes felonies of every grade, as well as misdemeanors. For that reason the ordinance is manifestly void. Code 1906, § 3410, provides that “all offenses under the penal laws of the state amounting to a misdemeanor shall, when so provided by a general ordinance of the municipality, also be offenses against the city, town, or village in whose corporate limits the offense may have been committed with the same effect as though such offenses were made offenses against the city, town, or village by separate ordinance in each case” — carefully limiting the jurisdiction of villages, towns, and cities to misdemeanors. In Emile Chrisman v. City of Jackson, 84 Miss., 787, 37 South., 1015, the act of 1860 (Laws 1860, p. 304, ch. 261, sec. 4) was sustained, because, as expressly pointed out in the opinion, “the provision was that all offenses against the criminal laws of this state occurring within the limits of said corporation, not amounting to felony, shall be deemed violations of the ordinances of the city of Jackson, and punishable as such.” The opinion expressly comments upon the fact that only misdemeanors were dealt with; but this ordinance here under review of the town of Oakland sweepingly provides that not only misdemeanors against the city, but that all felonies against the state, shall be dealt with by the mayor of the town as if he had full jurisdiction.
It is manifestly void, and the judgment is affirmed.